Citation Nr: 1623901	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-21 161A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left knee disability. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to an increased rating for right knee disability, currently rated 20 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 2002 to April 2002. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California in which the RO denied, inter alia, the Veteran's claim for an increased rating in excess of 10 percent for his right knee disability.  The RO also reopened the Veteran's claim for entitlement to service connection for left knee disability and denied the claim on the merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In November 2010, the Veteran submitted a claim for a temporary total (100 percent) rating based on surgical convalescence.  In May 2011, the RO awarded a 100 percent rating from February 23, 2010, and assigned a 10 percent rating from April 1, 2010, and a 100 percent rating from March 15, 2011, and a 10 percent rating effective June 1, 2011.  In October 2011, the RO continued the 100 percent rating from March 15, 2011 and assigned a 10 percent rating effective October 1, 2011.  In November 2011, the Veteran sought an extension of the 100 percent rating, which was granted in January 2012 from March 15, 2011 to December 1, 2011.

In February 2012, the Veteran, again, sought an extension of the 100 percent rating, and in September 2012, the RO awarded a 100 percent rating from March 15, 2011 to April 1, 2012, and assigned a 10 percent rating effective from April 1, 2012, and assigned a 100 percent rating from April 23, 2010 to September 1, 2012, and a 10 percent rating effective from September 1, 2012.  The Veteran did not file a notice of disagreement (NOD) with these rating decisions, and the Board lacks jurisdiction to address this matter further.  

In an April 2013 rating decision, the RO awarded an increased rating of 20 percent for the Veteran's service-connected right knee disability, effective from September 1, 2012.  Despite this award, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  This matter, therefore, remains on appeal before the Board.

The issues of entitlement to service connection for a left knee disability and an increased rating for right knee disability, currently rated 20 percent, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for left knee disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.
 
2.  Evidence received since the August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for left knee disability and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The August 2005 decision that denied the claim for entitlement to service connection for left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).
 
2.  Evidence received since the August 2005 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for left knee disability have, therefore, been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By way of background, the Veteran's claim for service connection for left knee disability was previously denied in an August 2005 rating decision on the basis that that the Veteran's left knee disability pre-existed service and there was no evidence that the Veteran's left knee disability was aggravated by service.  The Veteran was notified of the denial in a letter later that month but did not appeal this issue (as opposed to the denial of service connection for right knee disability, which he did appeal, and for which service connection was subsequently granted).  In addition, the Veteran did not submit new and material evidence within the one year appeal period.  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Subsequently, the Veteran petitioned to reopen his claim of service connection for left knee disability in August 2009.  In August 2010, the RO granted the Veteran's application to reopen his claim for entitlement to service connection for left knee disability and denied the underlying claim on the merits, in part, because there was insufficient evidence that the Veteran's left knee strain began in service.  In addition, the RO denied the Veteran's claim, claimed as secondary to the Veteran's service-connected right knee disability, based on the October 2009 and May 2010 VA examiners' rationale that the Veteran had no complaints of left knee pain or direct trauma to his left knee during service. 

The evidence received since the August 2005 rating decision includes a February 2010 VA treatment record in which the Veteran indicated that during boot camp in service, he experienced spontaneous left knee pain and that he self-treated the pain with Motrin.  As this evidence relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims for entitlement to service connection for left knee disability, reopening of the claim is warranted.


ORDER

The application to reopen the claim for entitlement to service connection for left knee disability is granted


REMAND

In his March 2016 brief, the Veteran's representative noted that the most recent VA examination as to the right knee disability for which the Veteran is seeking a higher rating was in January 2013, more than three years ago.  

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  See also 38 C.F.R. § 3.327 (Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  However, in an initial rating claim, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart, 21 Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).

Given that the Veteran's VA treatment records reflect that the Veteran's right knee disability has required surgery, the Veteran reported that his knee pain had not improved with treatment, and was more sore, and the Veteran's representative requested a new VA examination as to the severity of this disorder, the Board will grant this request.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").

Regarding the Veteran's claim of entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disability, a remand is necessary to obtain an adequate opinion.  Here, the October 2009 VA examiner concluded that the Veteran's left knee strain was less likely as not related to the Veteran's right knee disability, because the Veteran sustained a right knee injury prior to service and although the Veteran reported that his pain started in service, the examiner explained that there was no evidence of left knee pain or related treatment while in service.  However, a March 2002 service treatment record reflects that the Veteran, in fact, was treated for left knee pain.  Thus, the VA examiner's opinion was based in part on the inaccurate factual premise that he had never complained of left knee pain or treated for it.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

In addressing service connection on a direct basis, the May 2010 VA examiner concluded that the Veteran's left knee disability was not related to service.  The VA examiner explained that although the Veteran complained of left knee pain in service, there was no record of direct trauma to the left knee at any time.  In addition, the examiner concluded that the Veteran's current participation in high impact sports could be the cause of the Veteran's left knee disability.  However, the VA examiner did not address the Veteran's contention that his left knee pain has continued since service, as documented in the March 2002 service treatment record.  In addition, the Veteran has indicated in his August 2011 substantive appeal that he started bicycling to strengthen his knees, as recommended by his physician.  As both opinions are inadequate for the reasons discussed, an additional opinion is required to address the etiology of the Veteran's left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As the claims are being remanded for the foregoing reasons, VA treatment records since November 2012 should also be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records dated since November 2012. 

2.  The Veteran should be scheduled for an orthopedic VA examination to determine the severity of his service-connected right knee disability and the etiology of his left knee disability.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folders have been reviewed. 

The examination of the service connected right knee should be conducted in accordance with the current disability benefits questionnaire or examination worksheet. 

The examiner should also respond to the following: 

(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability manifested during military service or is otherwise related to service, including the March 2002 complaint of left knee pain.  The examiner should address the Veteran's contention that his left knee pain has continued since service and that he self-treated his pain.  

(b) If the answer to the above question is in the negative, the examiner should indicate whether is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability was either (i) caused or (ii) aggravated by the service-connected right knee disability.  

If there is a finding of aggravation, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.   

All opinions must be accompanied by a complete rationale.

3.  After the above action is completed, readjudicate the claims for an increased rating for right knee disability and entitlement to service connection for left knee disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


